DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
This action is in response to the amendments received on 3/9/22.  Claims 2-21 are pending in the application.  Claim 1 has been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 2-21 are rejected under 35 U.S.C. 112.
Claims 2-5, 6, 9-13, and 15-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casey (US 2009/0282054), and further in view of Ashley et al. (US 2011/0231449) and Germeraad et al. (US 2002/0035499).
Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casey in view of Germeraad, and further in view of Lindh (US 2002/0022974).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification does not disclose providing both “a flow date” and “an association date” in a display, as in claims 2, 9, and 16.  Pa 0092 appears to disclose providing an indication of an association date OR the date on which a reference flows from the source patent matter to another matter.  Fig. 31, which shows a flowchart corresponding to the claim, does not state that both of these dates are displayed.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4, 6, 9-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casey (US 2009/0282054), and further in view of Germeraad et al. (US 2002/0035499).

With respect to claim 2, Casey teaches a computer implemented method of managing prior art comprising:
identifying a source patent matter in the first prior art portfolio (Casey, pa 0029, bibliographic information about at least one application or patent has been entered) and a prior art reference citation associated with the source patent matter (Casey, pa 0029, references that have been submitted (and when they were
submitted) as well as the references that have been considered by the examiner can be associated with the applications);
identifying a set of prior art portfolios in a database of prior art portfolios, wherein the set of prior art portfolios is identified based on a respective prior art portfolio including at least one other patent matter contained in the patent portfolio (Casey, pa 0034, the references that have been cited in the displayed current case (shown as "2655-0002") can be pushed to the other related applications by selecting "Export to related".);
adding an association between the prior art reference and the first prior art portfolio of the set of prior art portfolios (Casey, Fig. 6 & pa 0035, gather a series of references and selectively add them to various cases); 
recording an association date for the association between the prior art reference and the first prior art portfolio of the set of prior art portfolios (Casey, Fig. 6, submitted date, Fig. 6b & pa 0035, all the references with checked checkboxes can be added to all the dockets with checked checkboxes & Fig. 10a-b & pa 0039-0040, IDSs to be cited or submitted with submit date, where ‘submit’ means submitting an IDS to an examiner); and
providing, in a display, the association date (Casey, Fig. 6, submitted date, & Fig. 12, submitted date).
Casey doesn’t expressly disclose providing an indication of the date on which the prior art reference citations associated with the source patent matter were caused to flow to the at least one other patent matter.  
Ashley teaches causing the prior art reference to automatically flow to a second prior art portfolio of the set prior art portfolios based on a relationship between the first prior art portfolio and the second prior art portfolio (Ashley, pa 0055, cited references in selected matter propagate to directly related cases).
Casey in view of Ashley doesn't expressly discuss providing, in a display, an indication of a flow date on which the prior art reference citation was caused to flow to the second prior art portfolio and the association date.
Germeraad teaches identifying a source patent matter in a patent portfolio (Germeraad, Fig. 24, patent from #8 citation tree.  Examiner Note: #8 citation tree is discussed in paragraph 0153-0162 and Figs. 13-16) and a prior art reference associated with the source patent matter (Germeraad, Fig. 24, citations associated with patent);
providing, in a display, an indication of a flow date on which the prior art reference citation was caused to flow to the second prior art portfolio and the association date (Germeraad, Fig. 24 & paragraph 0185, Citation Frequency Graph shows backward references by assignee, showing the years and frequency that each references were cited for the patent from #8 citation tree.  Examiner Note: Fig. 24 shows multiple dates for different patents).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Casey in view of Ashley to have included the teachings of Germeraad because it identifies the citation frequency of these patents, and shows the work that came from these base patents (Germeraad, pa 0185).

With respect to claim 3, Casey in view of Germeraad teaches the computer implemented method of claim 2, further comprising:
identifying a second patent portfolio with a common patent matter of the patent portfolio (Casey, pa 0033, if docket number "2655-0003" were selected, it would be possible to select "Include cases with common base application" because the system has been told that "2655-0001" is the base case for "2655-0003".).

With respect to claim 4, Casey in view of Germeraad teaches the computer implemented method of claim 2, further comprising:
adding an association between the prior art reference and each prior art portfolio of the second prior art portfolio (Casey, Fig. 6 & pa 0035, gather a series of references and selectively add them to various cases); 
recording an association date for the association between the prior art reference and each prior art portfolio of the set of prior art portfolios (Casey, Fig. 6, submitted date, Fig. 6b & pa 0035, all the references with checked checkboxes can be added to all the dockets with checked checkboxes & Fig. 10a-b & pa 0039-0040, IDSs to be cited or submitted with submit date, where ‘submit’ means submitting an IDS to an examiner).

With respect to claim 5, Casey in view of Germeraad teaches the computer implemented method of claim 3, as discussed above.
Ashley teaches updating the display with a propagation level in relation to the prior art reference for each patent matter in the patent portfolio and each patent matter in the second patent portfolio, wherein the propagation value is based on propagation hops between the source patent matter and a respective patent matter (Ashley, paragraph 0042, for two cases, 202 and 206 that are not directly related, a hops value may be set to indicate how many cases the reference should propagate to).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Casey in view of Germeraad with the teachings of Ashley because limiting the propagation can prevent irrelevant material from “migrating” between cases (Ashley, pa 0041).

With respect to claim 6, Casey in view of Germeraad teaches the computer implemented method of claim 1, further comprising: providing a status indicator for each patent matter in the patent portfolio in relation to the prior art reference, wherein the status indicator indicates a submission status of the prior art reference to a national patent office (Germeraad, paragraph 0154, nodes of citation tree can be color coded to indicate requirements).

With respect to claim 8, the computer implemented method of claim 2, further comprising: providing a citation source indication for the prior art reference (Casey, Fig. 8, country and inventor for each foreign reference).

With respect to claims 9-13, and 15, the limitations are essentially the same as in claims 2-5, 6, and 8, and are thus rejected for the same reasons.

With respect to claims 16-19 and 20, the limitations are essentially the same as in claims 2-5 and 6, and are thus rejected for the same reasons.

Claims 7 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Casey in view of Germeraad, and further in view of Lindh (US 2002/0022974).

With respect to claim 7, Casey in view of Germeraad teaches the computer implemented method of claim 1, as discussed above.  Ashley in view of Germeraad doesn’t expressly disclose providing an indication of a ground of rejection on which the prior art reference was cited by a national patent office to reject claims of at least one patent matter contained in at least the patent portfolio.
Casey in view of Germeraad and Lindh are directed towards managing information relating to citations of documents for patent applications.
Lindh teaches providing an indication of a ground of rejection on which the prior art reference was cited by a national patent office to reject claims of at least one patent matter contained in at least the patent portfolio (Lindh, paragraph 0048, tracking how citations are applied to patent applications so that the citations can be displayed according to their grounds of rejection).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified Casey in view of Germeraad to have included the teachings of Lindh because it allows users to break down the citation information to provide more defined information (Lindh, paragraph 0048).

With respect to claim 14, the limitations are essentially the same as in claim 7, and are thus rejected for the same reasons.


Response to Arguments
35 U.S.C. 101 rejections
With regard to claims 2-21, the amendments to the claims have overcome the 35 U.S.C. 101 rejection.  The Examiner withdraws the 35 U.S.C. 101 rejection to claims 2-21.  

35 U.S.C. 112 rejections
Applicant's arguments with respect to claims 2-21, have been fully considered but they are not persuasive. The claims now recite an association date and a flow date, however, the specification does not disclose providing both “a flow date” and “an association date” in a display, as in claims 2, 9, and 16.  Pa 0092 appears to disclose providing an indication of an association date OR the date on which a reference flows from the source patent matter to another matter.  Fig. 31, which shows a flowchart corresponding to the claim, does not state that both of these dates are displayed.

35 U.S.C. 103 rejections
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Ashley et al. (US 2011/0231449).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566. The examiner can normally be reached M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169